Per Curiam.
The sole question presented in this case is one of fact. It is whether the defendant, Joseph L. Jaffe, employed the plaintiff, Allen, to manage a saloon, upon a weekly salary, as claimed by the plaintiff, or whether the appellant permitted the plaintiff to conduct the saloon upon his own account.
The trial court, after hearing the conflicting evidence, finally found in favor of the plaintiff. The defendant, Jaffe, has appealed from that judgment. After a careful review of the evidence, we are not satisfied that the trial court was wrong.
The judgment is therefore affirmed.